MEMORANDUM OPINION
                                             No. 04-11-00691-CV

                                          IN RE Robert Lee GILL

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 19, 2011, relator filed a petition for writ of mandamus, asking for an

“emergency injunction.” The court has considered relator’s petition and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).



                                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2010-TA1-03549, styled Bexar County, et al. v. Robert Lee Gill, Jr., in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney presiding.